             Case 1:14-cv-09662-JSR
               Case  1:15-cv-00093-JSRDocument 95041 Filed
                                        Document      Filed09/04/19
                                                            09/10/19 Page
                                                                      Page1 1ofof5 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRJCT OF NEW YORK


In re: PETROBRAS SECURITIES
LITIGATION
                                                           14-cv-9662 (JSR) '.
This Document Applies To:

ALL CASES



                          STIPULATION AND (PROP~) ORDER
                                                       p
                                                                             ~
                 WHEREAS, on July 30, 2018, Richard Gielata, Emelina Gjelata and Joseph

Gielata (the "Gielatas") filed a Notice of Appeal from the June 25, 2018 Opinion and Order and

the July 2 Final Judgment approving the class action settlement;

                 WHEREAS, on September 20, 2018, this Court ordered th~ Gielatas to post a

bond for costs on appeal of $50,000 under FRAP 7 (Docket #896);

                 WHEREAS, on August 30, 2019, the Second Circuit Court.of Appeals entered a

summary order affirming the district court's approval of the class action settlement;
                                                                             ,
                 WHEREAS, the Gielatas waived any further appeal and agi:eed to expedite

issuance of the mandate, and the class plaintiffs and defendant Petr6leo Brasiliero S.A. -

Petrobras agreed to waive any costs on appeal;

                 NOW, THEREFORE, the parties agree, and request that the Court order as

follows:

1.         The Clerk of the Court shall release the FRAP 7 bond for costs on appeal.

2.     The Clerk shall issue a check payable to Joseph Gielata in the amo~t of$50,000.
          Case
           Case1:14-cv-09662-JSR
                 1:15-cv-00093-JSR Document
                                    Document950
                                             41 Filed
                                                Filed 09/04/19
                                                      09/10/19 Page
                                                               Page 22 of
                                                                       of 55


Date: September 3, 2019
      NewYork,NY

Stipulated and agreed to by:

  POMERANTZ LLP                                       CLEARY GOTTLIEB STEEN &
                                                      HAMILTONLLP

                                        -             By:
                                                            Lewis J. LimanI
  By:                                                       Jared Gerber ,
        Jeremy A. Lieberman                                 One Liberty Pla:za
        600 Third Avenue                                    New York, New York 10006
        New York, New York 10016                            Tel: 212-225-2000
        Tel: 212-661-1100                                   Fax: 212-225-3999
        Fax: 212-661-8665                                   lliman@cgsh.com
        jalieberman@pomlaw.com                              jgerber@cgsh.com

  Attorneys for Class Representatives and the         Attorneys for the Petrobras Defendants
  Settlement Class



  By:
         Joseph N. Gielata
         Emelina Gielata
         Richard Gielata
        7811 Eads Avenue #207
        La Jolla, CA 9203 7
        (302) 507-4400
        gielata@gmail.com




   SO ORDERED.                                        Dated:


   Honorable Jed S. Rakoff
   United States District Judge


                                                -2-
           Case 1:14-cv-09662-JSR
             Case  1:15-cv-00093-JSRDocument 950
                                      Document 41 Filed
                                                   Filed09/04/19
                                                         09/10/19 Page
                                                                   Page33ofof55



Date: September 3, 2019
      New York, NY

Stipulated and agreed to by:

  POMERANTZ LLP
                                                                           L
                                                      CLEARY GOTTLIEB STEEN &
                                                      HAMILTONLLP
  By:
        Jeremy A. Lieberman
        600 Third A venue
        New York, New York 10016
        Tel: 212-661-1100
                                                      BLe'
                                                        y:
                                                           J~b:
                                                             ~
                                                           .1an:

                                                           One Liberty Plaza
                                                           New York, New York 10006
        Fax: 212-661-8665                                  Tel: 212-225-2000
        jalieberman@pomlaw.com                             Fax: 212-225-3999
                                                           lliman@cgsh.com
  Attorneys for Class Representatives and the              jgerber@cgsh.com
  Settlement Class
                                                      1ttorneys for the Petrobras Defendants



  By:
         Joseph N. Gielata
         Emelina Gielata
         Richard Gielata
        781 1 Eads A venue #207
        La Jolla, CA 92037
        (302) 507-4400
        gielata@gmail.com




   SO ORDERED.                                        Dated:


   Honorable Jed S. Rakoff
   United States District Judge



                                                -2-
                        Case l:14-cv-09662-JSR Document 9
                         Case 1:15-cv-00093-JSR Document 41 Filed 09/10/19 Page 4 of 5




                    September 3. 2019
                    NewYork,NY

    . :·o)Stipulated and agreed to by:

        . _POMERANTZ LLP
                                                               CLEARY GOTTLIEB STEEN &
        . By:.                                                 HAMILTON LLP .
            1
           ·y ~er=e=m::y~A~.L'·==,eib::enn=-a~n-·- - - - -     By:
                  600 Third Avenue                                    ·Lewis J. Liman
                  New York, New York 10016                            Jared Gerber
·: ,.             Tel: 212-661-1 I00                                  One Liberty Plcq.a
                  Fax; 212-661-8665                                   New York, New York 10006
                 ja1ieberman@pomJaw.com                               Tel: 212-225-2000
                                                                      Fax: 212-225-3999
        Attorneys for Class Representatives and the                   lliman@cgsh.com
        Sea/ement Class                                               jgerber@cgsh.com
                                                              Allorneys for the Petr~bras Defendants




                                                             Dated:
         Case
         Case1:14-cv-09662-JSR
              1:15-cv-00093-JSR Document
                                Document950  Filed 09/10/19
                                         41 Filed   09/04/19 Page
                                                              Page55of
                                                                     of55



                                    Certificate of Service

        I hereby certify that on September 4, 2019, I caused a true and correct copy of the
foregoing Stipulation and Proposed Order to be electronically served by operation of the Court's
electronic filing system, and to be served by mail upon:              ·

Joseph Gielata
7811 Eads Ave., #207
La Jolla, California 9203 7

Richard Gielata
100 Westbury Drive
Coraopolis, Pennsylvania 15108

Emelina Gielata
100 Westbury Drive
Coraopolis, Pennsylvania 15108


Dated: September 4, 2019                            Isl Jeremy A. Lieberman
       New York, New York                             Jeremy A. Lieberman
